 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for Defendants
 7
                                 IN THE UNITED STATES DISTRICT COURT
 8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
     ALI MOSLEH, ET AL.,                                    CASE NO. 1:19-cv-00656-LJO-BAM
11
                                   Plaintiffs,              STIPULATION TO A BRIEFING
12                                                          SCHEDULE ON PLAINTIFFS’
     v.                                                     MOTION FOR PRELIMINARY
13                                                          INJUNCTION AND ORDER
     MICHAEL R. POMPEO, ET AL.,
14                                                          Date:      June 13, 2019
                                   Defendants.              Time:      8:30 a.m.
15                                                          Courtroom: 4, 7th Floor
                                                            Judge:     Hon. Lawrence J. O’Neill
16
17
18
            Plaintiffs, by and through their attorneys of record, and defendants, by and through their
19
     attorneys of record, hereby stipulate, subject to approval of the Court, to the following briefing
20
     schedule on plaintiffs’ motion for a preliminary injunction:
21
            Plaintiffs’ Motion for Preliminary Injunction:          On File
22
            Defendants’ Opposition:                                 June 3, 2019
23
            Plaintiffs’ Reply:                                      June 6, 2019
24
            Hearing:                                                June 13, 2019, at 8:30 a.m.
25
26
27
28
29
                                                        1
30
 1                                                         Respectfully submitted,

 2 Dated: May 24, 2019                                     McGREGOR W. SCOTT
                                                           United States Attorney
 3
 4
 5                                               By:       /s/ Edward A. Olsen
                                                           EDWARD A. OLSEN
 6                                                         Assistant United States Attorney
                                                           Attorneys for Defendants
 7
 8
 9
     Dated: May 24, 2019                                   /s/ Curtis Lee Morrison
10                                                         CURTIS LEE MORRISON
                                                           Law Office of Rafael Urea
11
                                                           Attorney for Plaintiffs
12
13
                                           PROPOSED ORDER
14
                 Pursuant to the parties’ stipulation, IT IS SO ORDERED.
15
        Dated:     May 28, 2019                             /s/ Lawrence J. O’Neill _____
16
                                                 UNITED STATES CHIEF DISTRICT JUDGE
17
18

19
20
21
22
23
24
25
26
27
28
29
                                                       2
30
